Appeal Dismissed and Memorandum Opinion filed May 3, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00112-CV

  LINDA A. STEWART; JOHN GARRETH STEWART, GUARDIAN OF
 THE PERSON OF THE WARD, LINDA ANNETTE STEWART AND LEE
   STEWART, GUARDIAN OF THE ESTATE OF THE WARD, LINDA
                ANNETTE STEWART, Appellant

                                        V.
    BONBROOK PLANTATION COMMUNITY ASSOCIATION, INC.,
                        Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCV-273574

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 19, 2022. The notice of
appeal was filed February 18, 2022. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On April 5, 2022, this court ordered appellant to pay the appellate filing fee
on or before April 15, 2022, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Jewell, Zimmerer and Hassan.




                                         2